DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II and Species A (Fig. 1), claims 40-47, in the reply filed on 12/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 29-39, 48-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites a method for production, but, the claim is written like a product claim and the method steps are not positively recited. Therefore, it is unclear what method/process applicant is intending to encompass. The scope is thus unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Eberhard (PGPub 2011/0182657).
Re Claim 40, as best understood, Eberhard discloses a method for the production of a component connection between two component layers, comprising a base layer 10 and a top layer 9 arranged thereon, wherein a connecting element 1 having a hollow-cylindrical shaft 2 is driven into the top layer . 
Claim(s) 40 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Blacket (PGPub 2016/0332215).
Re Claim 40, as best understood, Blacket discloses a method for the production of a component connection between two component layers, comprising a base layer 44 and a top layer 42 arranged thereon, wherein a connecting element 2 having a hollow-cylindrical shaft is driven into the top layer under rotation and an axial force, with a slug 64 being cut out of the top layer by the interior of the shaft and being entrained by the connecting element as it rotates, the slug being welded to the base layer under rotation and contact pressure, whereupon the connecting element is at least partially pressed into the base layer (Fig. 1, 4; para. 181-191).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhard in view of Wang (CN102615508A, machine translation relied on).
Re Claim 41, Eberhard discloses the connecting element is driven until the slug is welded in place but does not disclose the speed at which the connecting element is driven is at least 2,000 rpm. However, Wang teaches speed at which a connecting element is driven is at least 2,000 rpm (pg. 3). It would be obvious to one of ordinary skill in the art to drive the connecting element at least 2,000 rpm, as taught by Wang, for the purpose of forming a joint that has good mechanical properties and enabling riveting of metal plates with poor plasticity and deformability without heating.
Re Claim 42, Eberhard discloses a first process step is carried out in which the connecting element is applied at an appropriate speed and axial force for cutting so as to reliably prevent deformation of the connecting element when cutting out the slug until the connecting element has reached the surface of the base layer (para. 26-28, 34-35).
Claims 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blacket in view of Wang (CN102615508A, machine translation relied on).
Re Claim 41, Blacket discloses the connecting element is driven until the slug is welded in place (para. 185-187, 191 discloses speed of 500 rpm) but does not disclose the speed at which the connecting element is driven is at least 2,000 rpm. Blacket discloses a speed of 500 rpm but also mentions that other speeds could be used (para. 191). Further, Wang
Re Claim 42, Blacket discloses a first process step is carried out in which the connecting element is applied at an appropriate speed and axial force for cutting so as to reliably prevent deformation of the connecting element when cutting out the slug until the connecting element has reached the surface of the base layer (Fig. 1, 4; para. 181-191).
Allowable Subject Matter
Claims 43-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Ryan J. Walters/Primary Examiner, Art Unit 3726